Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 1 of 148 PageID: 11
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 2 of 148 PageID: 12
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 3 of 148 PageID: 13




                                            EXHIBIT 1 to
                        Certification of Denise M. Keyser
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 4 of 148 PageID: 14
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 5 of 148 PageID: 15
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 6 of 148 PageID: 16
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 7 of 148 PageID: 17
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 8 of 148 PageID: 18
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 9 of 148 PageID: 19
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 10 of 148 PageID: 20
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 11 of 148 PageID: 21
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 12 of 148 PageID: 22
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 13 of 148 PageID: 23
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 14 of 148 PageID: 24
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 15 of 148 PageID: 25
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 16 of 148 PageID: 26
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 17 of 148 PageID: 27
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 18 of 148 PageID: 28
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 19 of 148 PageID: 29
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 20 of 148 PageID: 30
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 21 of 148 PageID: 31
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 22 of 148 PageID: 32
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 23 of 148 PageID: 33
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 24 of 148 PageID: 34
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 25 of 148 PageID: 35
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 26 of 148 PageID: 36
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 27 of 148 PageID: 37
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 28 of 148 PageID: 38
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 29 of 148 PageID: 39
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 30 of 148 PageID: 40
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 31 of 148 PageID: 41
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 32 of 148 PageID: 42
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 33 of 148 PageID: 43
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 34 of 148 PageID: 44
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 35 of 148 PageID: 45
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 36 of 148 PageID: 46
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 37 of 148 PageID: 47
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 38 of 148 PageID: 48
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 39 of 148 PageID: 49
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 40 of 148 PageID: 50
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 41 of 148 PageID: 51
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 42 of 148 PageID: 52
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 43 of 148 PageID: 53
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 44 of 148 PageID: 54
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 45 of 148 PageID: 55
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 46 of 148 PageID: 56
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 47 of 148 PageID: 57
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 48 of 148 PageID: 58
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 49 of 148 PageID: 59
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 50 of 148 PageID: 60
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 51 of 148 PageID: 61
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 52 of 148 PageID: 62
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 53 of 148 PageID: 63
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 54 of 148 PageID: 64
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 55 of 148 PageID: 65
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 56 of 148 PageID: 66
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 57 of 148 PageID: 67
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 58 of 148 PageID: 68
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 59 of 148 PageID: 69
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 60 of 148 PageID: 70
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 61 of 148 PageID: 71
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 62 of 148 PageID: 72
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 63 of 148 PageID: 73
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 64 of 148 PageID: 74
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 65 of 148 PageID: 75
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 66 of 148 PageID: 76
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 67 of 148 PageID: 77
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 68 of 148 PageID: 78
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 69 of 148 PageID: 79
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 70 of 148 PageID: 80
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 71 of 148 PageID: 81
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 72 of 148 PageID: 82
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 73 of 148 PageID: 83
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 74 of 148 PageID: 84
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 75 of 148 PageID: 85
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 76 of 148 PageID: 86
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 77 of 148 PageID: 87
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 78 of 148 PageID: 88
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 79 of 148 PageID: 89
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 80 of 148 PageID: 90
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 81 of 148 PageID: 91
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 82 of 148 PageID: 92
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 83 of 148 PageID: 93
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 84 of 148 PageID: 94
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 85 of 148 PageID: 95
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 86 of 148 PageID: 96
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 87 of 148 PageID: 97
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 88 of 148 PageID: 98
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 89 of 148 PageID: 99
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 90 of 148 PageID: 100
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 91 of 148 PageID: 101
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 92 of 148 PageID: 102
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 93 of 148 PageID: 103
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 94 of 148 PageID: 104
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 95 of 148 PageID: 105
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 96 of 148 PageID: 106
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 97 of 148 PageID: 107
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 98 of 148 PageID: 108
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 99 of 148 PageID: 109
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 100 of 148 PageID: 110
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 101 of 148 PageID: 111
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 102 of 148 PageID: 112
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 103 of 148 PageID: 113
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 104 of 148 PageID: 114
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 105 of 148 PageID: 115
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 106 of 148 PageID: 116
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 107 of 148 PageID: 117
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 108 of 148 PageID: 118
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 109 of 148 PageID: 119
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 110 of 148 PageID: 120
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 111 of 148 PageID: 121
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 112 of 148 PageID: 122
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 113 of 148 PageID: 123
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 114 of 148 PageID: 124
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 115 of 148 PageID: 125
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 116 of 148 PageID: 126
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 117 of 148 PageID: 127
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 118 of 148 PageID: 128
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 119 of 148 PageID: 129
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 120 of 148 PageID: 130
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 121 of 148 PageID: 131




                                             EXHIBIT 2 to
                         Certification of Denise M. Keyser
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 122 of 148 PageID: 132
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 123 of 148 PageID: 133




                                             EXHIBIT 3 to
                         Certification of Denise M. Keyser
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 124 of 148 PageID: 134



                      AMERICAN ARBITRATION ASSOCIATION
                          LABOR ARBITRATION TRIBUNAL




                       In the Matter of the Arbitration Between



             WEST JERSEY HEALTH SYSTEMS/ VIRTUA HEALTH INC.

                                         and

                        JNESO DISTRICT COUNCIL 1, IUOE



   AAA Case# 01-17-0006-1078
   (NICU Class Action-Denial of PTO)




                              AWARD OF ARBITRATOR
         The undersigned Arbitrator, having been designated in accordance with
   the arbitration agreement entered into by the above-named parties, and having
   been duly sworn, and having duly heard the proofs and allegations of the
   parties, AWARDS as follows:


         Based on the evidence submitted, the Employer did violate the collective

   bargaining agreement by improperly denying use of PTO to aggrieved

   bargaining unit employees in the NICU at the Employer’s Voorhees, New Jersey

   facility. The Employer’s decision to reduce the number of slots available for

   vacation use of PTO during the summer peak season in 2017 and 2018--having

   been predicated on flawed mathematics and incomplete evaluation of the
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 125 of 148 PageID: 135



   information necessary to make a reasonable prediction in February of the NICU

   staffing needs during the following June, July, and August-- created an

   exception under the language of Article 5.1, the Management Rights clause and

   Article 28.2, granting the Employer to sole right to set staffing levels, except as

   limited elsewhere in the collective bargaining agreement, and thus constituted

   a circumstance that the Arbitrator can properly rectify by ordering a return to

   the status quo ante.




         The appropriate remedy is to direct thereby that the Employer permit no

   fewer than eleven PTO shifts per week on the NICU day shift and eleven PTO

   shifts per week on the NICU night shift throughout 2019. The Employer shall

   determine the maximum available vacation PTO shifts for both peak and non-

   peak seasons in 2020 and thereafter in accordance with valid mathematical

   methodology and using appropriate statistical data, as discussed herein.




         The Arbitrator hereby retains jurisdiction for the purpose of resolving any

   dispute that may arise regarding the implementation of the remedy ordered

   pursuant to this Award.



   November 30, 2018

                                                Daniel F. Brent, Arbitrator
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 126 of 148 PageID: 136




   State of New Jersey
   County of Mercer

         On this 30th day of November, 2018 before me personally came and
   appeared Daniel F. Brent, to me known and known to me to be the individual
   described in the foregoing instrument, and he acknowledged to me that he
   executed the same.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 127 of 148 PageID: 137



                      AMERICAN ARBITRATION ASSOCIATION
                        LABOR ARBITRATION TRIBUNAL



                      In the Matter of the Arbitration Between



             WEST JERSEY HEALTH SYSTEMS/ VIRTUA HEALTH INC.

                                         and

                        JNESO DISTRICT COUNCIL 1, IUOE




   AAA Case# 01-17-0006-1078
   (NICU Class Action-Denial of PTO)




         Hearings were held in the above-entitled matter on July 11, 2018 and

   August 16, 2018 at the ML Hotel in Mount Laurel, New Jersey, before

   Daniel F. Brent, duly designated as Arbitrator. Both parties attended these

   hearings, were represented by counsel, and were afforded full and equal

   opportunity to offer testimony under oath, to cross-examine witnesses, and to

   present evidence and arguments. A verbatim transcript was made of the

   proceedings, and both parties submitted post-hearing briefs. The record was

   declared closed upon receipt of the briefs on October 9, 2018. The Arbitrator

   requested extension of the time within which to render his Award, which

   request was granted by the parties.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 128 of 148 PageID: 138
                                          2


                                     APPEARANCES



   For the Employer

   Christopher T. Cognato, Esq., of Ballard Spahr, Esqs.

   Donna Page, Assistant Vice President of Employee and Labor Relations

   Heidi Baur, Vice President, Patient Care

   Barbara Hansen, AVP, Patient Care-Maternal and Child Health

   Terri Angradi, NICU Nursing Director



   For the Union:

   Raymond G. Heineman, Esq., of Kroll, Heineman, and Carton, Esqs.

   Virginia Treacy, Consultant

   Barbara Jones, President

   Jennyon Schott, Vice President

   Ellena Osborne, Labor Representative

   Francesca Martinez, Staff Nurse

   Lonnie Walker, Staff Nurse

   Maryann McClarnon, Staff Nurse
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 129 of 148 PageID: 139
                                            3


                                  ISSUE SUMITTED



         Did the Employer violate the collective bargaining agreement by

   improperly denying use of PTO to aggrieved bargaining unit employees in the

   NICU at the Employer’s Voorhees New Jersey facility?

         If so, what shall be the remedy?




                               NATURE OF THE CASE




         The Union submitted the instant grievance contending that the Employer

   had improperly deprived bargaining unit nurses assigned to the Neonatal

   Intensive Care Unit (NICU) at Voorhees Hospital of the opportunity to use

   accrued PTO for vacation, primarily during the peak summer season months of

   June, July, and August 2017. According to the Union, the Employer arbitrarily

   reduced the total number of twelve-hour shifts that employees could sign up

   for utilizing earned vacation during this interval from to eleven to nine each

   week on the day shift and from to eleven to nine each week on the night shift.

   The Union asserted that because the Employer failed to hire sufficient nursing

   staff to cover the additional absences caused by vacation PTO and medical

   leaves of absence, bargaining unit nurses employed in the NICU were thus

   deprived of the reasonable use of their earned vacation, particularly regarding

   second weeks during the peak interval, and were further disadvantaged
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 130 of 148 PageID: 140
                                            4


   because many employees reached the maximum accrual of PTO hours

   permitted under the collective bargaining agreement. Reaching the maximum

   paused further accrual of PTO until the employee used PTO to reduce her bank

   below the maximum allowed or sold accrued PTO back to the Employer at a

   twenty-five per cent discount.




         The Union cited multiple unfilled job postings for staff nurse positions as

   evidence that the levels in the NICU were not at the level set by the Employer

   pursuant to its managerial discretion to determine the requisite minimum

   staffing level, provided that the minimum staffing level set by state regulations

   had been satisfied. The Union further asserted that the failure of the Employer

   to create a measure of the acuity level for infant patients in the NICU, to

   maintain acuity records, or to provide a reasonable and transparent basis upon

   which the patient census manager was able to predict in February 2017, when

   peak season PTO vacation requests were processed, what the NICU patient

   census and acuity level would likely be in June, July, and August 2017 further

   supported the Union’s contention that the Employer had improperly deprived

   bargaining unit nurses of an opportunity to use their accrued PTO by

   arbitrarily reducing the number of day shift and night shift PTO slots per week

   from eleven to nine for 2017 and 2018.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 131 of 148 PageID: 141
                                            5


         The Employer denied the grievance, contending that the Employer had

   always met the state-mandated minimum staffing level for the NICU and

   properly exercised the Employer’s exclusive discretion to set staffing levels

   explicitly reserved to the Employer under Article 5.1 of the parties’ collective

   bargaining agreement. The Employer contended that management had

   meticulously followed the procedures set forth in Article 47 of the collective

   bargaining agreement for assigning first week and second week vacation PTO

   requests during the peak summer months, and that the reduction in available

   PTO shifts per week reasonably reflected the difficulties encountered by

   management in assuring adequate staffing to meet the average projected

   patient census based on historical records that incorporated patient acuity.




         The parties were unable to resolve their dispute within the grievance

   procedure, and the matter was brought to arbitration.




                         RELEVANT CONTRACT PROVISIONS


         ARTICLE 5: MANAGEMENT RIGHTS


         5.1 The management and operation of the enterprise and the direction of
         the work force are vested exclusively with the Employer. The Employer
         retains all of the power, rights, functions, responsibilities and authority
         to operate its business and direct its employees except as limited by
         express language of this Agreement. The rights reserved to the Employer
         include all matters of inherent managerial policy including those
         necessitated by the unique nature of Employer’s operations. Prominent
         among the rights reserved to and retained by the Employer, but by no
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 132 of 148 PageID: 142
                                         6


        means wholly inclusive, are the sole right to hire, educate, classify,
        assign, transfer, discipline or discharge for just cause, layoff and
        promote; to determine or change the starting and quitting time and the
        number of hours to be worked; to establish and change work schedules
        and assignments; to establish job duties and standards of performance;
        to require reasonable overtime in the interest of patient care; to
        promulgate reasonable rules, standards and regulations; to assign
        professional nursing duties to the work force, to assign or transfer
        temporarily or permanently employees as operations may require; to plan
        and continue operations; to exercise control and direction over the
        organization and effectiveness of operations; to determine the number of
        employees and duties to be performed by them as registered nurses; to
        maintain the efficiency of employees to establish, expand, reduce,
        appoint, combine, consolidate or abolish any job classification,
        department or service; to introduce new or improved methods, materials,
        equipment or facilities; to utilize suppliers, subcontractors and
        independent contractors as needed to assure appropriate staffing as it
        determines appropriate; to control all property; to transfer any or all
        operations to any location or discontinue the same in whole or part; to
        utilize employees wherever necessary in cases of emergency; to determine
        and implement standards related to education, instructions, operations
        and patient care; to change or abolish job titles, departments or units; to
        determine and change work shifts, schedules, rotations and starting and
        quitting times; and in all respects to carry out the ordinary and
        customary functions of management whether or not possessed or
        exercised by the Employer prior to the execution of this Agreement. The
        Employer reserves the right to discontinue operations in whole or in part;
        to transfer, to sell or otherwise to dispose of its business in whole or in
        part, to determine the number and types of employees required, and to
        otherwise take such measures as management may determine to be
        necessary to the orderly or economical operation of the business. The
        above set forth management rights are by way of example, but not by
        way of limitation. The Union recognizes that the Employer may
        introduce a revision in the method or methods of operation, which may
        produce a revision in job duties and reduction of personnel in any job
        classification.

        5.2 The Employer may introduce a change in the method or methods of
        operation, which may produce a change in job duties and reduction in
        personnel in any department. Nothing contained in this Agreement shall
        prevent the implementation of any such program to be hereafter
        undertaken by the Employer.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 133 of 148 PageID: 143
                                          7


        5.3 The Union agrees to cooperate with the Employer to attain and
        maintain maximum patient care and full efficiency and the Employer
        agrees to consider construction suggestions submitted by the Union
        toward these objectives.

        ARTICLE 34

        34.15 Employees may carry earned, available PTO from pay period to pay
        period, and into each new calendar year.

        34.16 The accrual of PTO will end when the employee’s available PTO is
        equal to 100% of the annual PTO accrual. Accrual will begin again when
        available time is reduced through usage and/or sell-back.

        34.17 In the event an employee transfers to a non-benefit eligible
        position, available PTO will be paid to the employee.

        PTO Sellback:

        34.18 Employees may sell back up to 100 hours PTO two times/year, to
        a maximum of 200 hours sold/year, provided a minimum of 20 hours is
        maintained in the employee’s PTO bank at each sell-back period.

              a. PTO may not be sold at other times.

        34.19 Payment will be made at 75% of the employee’s base rate of pay.

        34.20 In the event the time is not available at the time sell-back is to
        occur, no payment shall be made.

        34.21 There should be two (2) PTO sell-back opportunities per calendar
        year. The program is voluntary, and annual sellback decisions are final.
        Notwithstanding the above employees may sell back 100 hours at 100%
        of their base hourly rate at the sell-back opportunity in the Spring of
        2015 provided a minimum of 20 hours is maintained in the employee’s
        PTO bank.

        ARTICLE 47: SCHEDULING AND AVAILABILITY

        47.1 Scheduling Procedure:
        a. The Hospital will post a six (6) week preliminary schedule five (5)
        weeks before the start of the schedule indicating the staffing for full and
        part-time RNs. Requests for PTO must be submitted in writing to the
        manager/supervisor on the approved request form no sooner than
        twenty four (24) weeks and no later than six (6) weeks prior to the start
        of the next schedule, except for the months of June, July, August and
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 134 of 148 PageID: 144
                                          8


        September. Requests will be responded to in writing within fourteen (14)
        days.

        b.    1. PTO requests for the peak vacation period of June 15th through
        September 15th shall be submitted in writing, by January 31st, and be
        responded to by March 1st. Requested PTO for the peak vacation period
        of June 15 through September 15 may not exceed the employee’s
        cumulative total of schedule hours per pay period (maximum of two work
        weeks, as defined in Section 17.1). Employees requesting two (2) work
        weeks must indicate their first and second choice weeks. Approval shall
        be granted, by seniority preference, for one week in an effort to grant as
        many employees in the unit as possible at least one work week off during
        the peak vacation period. Management will then consider requests for a
        second work week, again in seniority order. In the event of a conflict
        among employee on first or second choice weeks, management will
        communicate with the employees involved. Requests for individual PTO
        days during the peak vacation period will be considered thereafter. PTO
        requests are subject to management approval. Both the Employer and
        the Union urge employees to work toward an equitable distribution of
        PTO time within each unit during the peak vacation period.

               2. All other vacation (PTO) requests including the peak vacation
        period from June 15th through September 15th, received after January
        31st, shall be addressed on a “first-come, first-served” basis, and need
        not be on a work week basis.

              3. Requests received from multiple nurses at the same time, for
        the same time, will be approved on a seniority basis.

              4. Approved PTO requests are not subject to change by
        subsequent requests submitted by more senior nurses, when specifically
        related to above dates.

              5. Approved PTO (vacation) may include a normal weekend on and
        shall not change or interrupt the weekend off/on method. If requested,
        managers will provide coverage for employees who work every other
        weekend for up to four (4) weekend shifts per year. If requested,
        managers will provide coverage for employees who work every third
        weekend for up to two (2) weekend shifts per year. Employees may
        request additional weekend shifts off provided they find their own
        coverage as long as such coverage doesn’t incur additional overtime
        and/or bonus costs.

             6. Previously approved vacation (PTO) for transfers may be
        honored by the new manager provided no bargaining unit member in the
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 135 of 148 PageID: 145
                                          9


        new unit has requested and been denied that specific time period off.
        New hire vacation approval would be handled the same way.

              7. PTO requests for special family events occurring outside of the
        peak vacation period may be submitted up to 1 year in advance of the
        requested date(s) off. Such requests will be considered without regard to
        seniority. The Employer will respond to such requests as promptly as
        possible, but in no case longer than 30 days.

              8. Peak vacation period PTO requests in blocks of one (1) work
        week will take precedence over, but not preclude, single day requests on
        a case by case basis and will not be unreasonably denied.

        c. The Employer will post a chart in each unit and the staffing office
        indicating the dates on which the schedules begin and the latest date
        PTO can be requested for each schedule.

        d. Once the preliminary scheduled has been posted, additional requests
        for switches and/or PTO will be submitted in writing on the approved
        Hospital form to the immediate manager/supervisor. Requests shall not
        be unreasonably denied and responses will be in writing. The
        preliminary schedule will remain posted for seven (7) calendar days.
        Full-time and part-time employees and weekend staff may sign up for up
        to thirty-six (36)/forty (40) hours per week (based on a unit’s full shifts)
        at this time. The preliminary schedule will remain posted for an
        additional seven (7) days to allow Per Diem nurses to sign up for
        available shifts. Shifts shall be awarded by Level (with Level 2 receiving
        first preference, Level 1 second preference) until required Level hours are
        met. In the event there are insufficient hours for all nurses within a
        Level to receive their required hours, the hours will be distributed as
        equitably as possible. Thereafter, nurses may sign up for additional
        hours on a first come, first serve basis. Note that preference at any stage
        of scheduling shall be given to employees signing up for full shifts which
        do not require the payment of overtime.

        e. The preliminary schedule will indicate staffing needs.

        f. At least 50% of the RN staff (including unit based Level 2 and Level 1
        Per Diems) on the schedule on any day and shift must be regular unit
        staff unless otherwise approved by the manager.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 136 of 148 PageID: 146
                                          10


                               DISCUSSION AND ANALYSIS


         Article 5 of the collective bargaining agreement, the Management Rights

   Clause, explicitly confers on the Employer the exclusive and sole prerogative to

   set staffing levels, including in the NICU. This prerogative authorizes the

   Employer not only to determine the target staffing level in the NICU on any

   given day or night shift, including the right to cancel nurses when the patient

   census and acuity levels do not justify keeping all previously scheduled nurses

   on duty, but also to employ reasonable methodology to predict the number of

   nurses that will be necessary on future shifts for the purpose of implementing

   the detailed vacation scheduling procedures negotiated by the parties that

   appear in Article 47. This authority does not require that Hospital managers

   who review vacation requests in February of any given year, including 2017

   and 2018 the years in dispute in the instant case, predict with certainty what

   the patient censuses are likely to be, as this prediction cannot be calculated

   accurately without knowing how many babies will be born during each week of

   the peak season, how many of these babies will require treatment in the NICU,

   and how acute their condition will be and thus the ratio of nurse to patient to

   provide proper care, factors cannot be precisely determined in advance.




         These variables are obviously unknown, and may not replicate historical

   NICU data. However, the Employer is obligated to calculate its predicted needs

   for the purposes of complying with the negotiated vacation assignment
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 137 of 148 PageID: 147
                                           11


   procedures of Article 47 by using appropriate competent mathematical

   methodology. The facts and circumstance adduced by the testimony and

   documentary evidence submitted in the instant case established persuasively

   that the Hospital failed to satisfy this standard in exercising its managerial

   discretion to justify its decision to reduce the number of available vacation

   shifts per week in the NICU for 2017 and 2018 from eleven to nine on the day

   and night shifts.




         The Hospital’s methodology was flawed for several reasons. First, the

   parties negotiated two separate procedures for assigning vacation during peak

   season, defined as between June 15 through September 15, and for the

   balance of the calendar year. The parties recognized that peak season

   vacations were more desirable when they negotiated the detailed procedures for

   assigning peak season vacation use in Article 47. Nevertheless, the Employer

   did not isolate patient census and acuity for purposes of calculating projected

   needs and determining the number of PTO slots that should be made available

   during peak season. Rather, the Employer used an annual average of patient

   census and acuity, which distorted the needs for the peak season. Moreover,

   the Employer included medical leaves of absence, which could not reasonably

   be predicted from historical data, and thus should not have been included.
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 138 of 148 PageID: 148
                                           12


         In addition, the Hospital was unable to document for the evidentiary

   record how often it had cancelled NICU nurses in 2016, 2017, or 2018, further

   undermining the validity of its calculations (Tr. 46, 47). Without knowing how

   many nurses were scheduled, but not actually used, the Hospital’s assertion

   that the reduction of available PTO shifts from eleven to nine shifts per week on

   the day shift and on the night shift was a valid exercise of management’s

   reasonable discretion cannot be sustained. Struggling to get sixteen NICU

   nurses may be relevant, but only if sixteen nurses were regularly required to

   provide nursing care based on patient census and acuity. According to the

   testimony, full staffing of seventeen or eighteen nurses could be achieved every

   day, minus nurses absent on medical leaves of absence or authorized use of

   PTO (Tr2-50). The actual number of nurses used is germane.




         Furthermore, the Employer computed its projected peak season staffing

   needs by improperly imputing patient acuity levels that were predicated on

   historical staffing level data without considering the actual acuity of the patient

   census on any given day. Although Union Exhibits 6, 7, and 8, contained the

   information regarding state regulators’ concerns about the adequacy of the

   manner in which the Hospital maintained its acuity statistics, the Arbitrator

   has not considered these documents as relevant to whether the Employer

   violated its contract with the Union. The Employer acknowledged, however, in

   testimony adduced at the arbitration hearings that it did not maintain records
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 139 of 148 PageID: 149
                                           13


   isolating and tracking acuity, and thus did not consider the daily, weekly, or

   monthly patient acuity levels, especially during peak season, in predicting its

   future peak season staffing levels (Tr2-60). Rather, the Employer inferred from

   the number of nurses actually on duty and the patient census numbers that

   acuity had been properly addressed on a daily basis. This inference did not

   justify reliance on the Hospital’s methodology.




         Testimony offered by the Employer at the arbitration hearings

   established (Tr. 2-32) persuasively that management “struggled” to find

   adequate staffing when eleven shifts per week were allocated each to the NICU

   day shift and night shift. The testimony also asserted that the Hospital

   continued to struggle to fill staffing needs when the number of allotted shifts

   was diminished to nine per week on the NICU day shift and nine shifts on the

   night shift. The difficulty in finding qualified NICU nurses with the training

   and experience to staff a Level 3 NICU also compounded the Hospital’s

   challenges regarding staffing. The degree to which the Employer struggles to

   find adequate personnel should not be the sole determinative factor justifying

   its ability to reduce the number of PTO slots available for peak season vacation

   use without adequate proof that management has exercised its contractually

   conferred discretion in a reasonable manner, rather than arbitrarily or

   capriciously. The record keeping and computational factors cited above

   preclude an objective endorsement of the Hospital’s methodology. The Hospital
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 140 of 148 PageID: 150
                                           14


   acknowledged that management did not check the number of medical leaves of

   absence in 2017 when determining the level of PTO to be permitted in 2018

   (Tr2-99). Moreover, the anticipated stress on staffing levels attributable to

   vacation use in peak season and to an anticipated, but undocumented,

   component of medical leaves of absences, was exacerbated by the Hospital’s

   decision not to authorize, or only belatedly to fill, as many as seven job

   vacancies in the NICU. Thus, the computation for 2018 may have been

   distorted.




         The gist of the Union’s grievance is that the Hospital unduly constrained

   the use of earned PTO during the popular peak season without demonstrating

   adequate statistical justification and without maintaining the necessary

   staffing to permit the level of use of peak season PTO that existed in the past

   without showing changed circumstances. Bargaining unit nurses are not

   guaranteed two weeks of PTO vacation during the peak season. Neither can

   the Union demand that the Employer increase its year round work force solely

   to make additional vacation slots available during peak season. However, the

   Union is entitled to demand that the procedures for assigning PTO pursuant to

   the collective bargaining agreement on the basis of seniority be conducted in an

   equitable manner based on mathematically accurate use of valid historical

   data. Although the contractual procedure for distributing peak season

   vacation slots was properly followed for assigning the nine slots each week on
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 141 of 148 PageID: 151
                                             15


   the day and night shifts, the requisite standard for reducing the number of

   available peak shifts was not met in the instant case.




         The discretion explicitly reserved for the Employer to determine staffing

   necessary to provide adequate patient care is predicated on the assumption

   that the Employer will use demonstrably valid computational methodology to

   establish the staffing level necessary for each shift as dictated by the number of

   patients in the NICU and the acuity of each patient pursuant to regulations

   promulgated by the State of New Jersey and by good medical and nursing

   practice. This discretion is limited in that the Employer could not, for example,

   eliminate entirely the possibility of using PTO during peak season simply in

   order to assure beyond doubt that adequate nursing staff would be available in

   the NICU, as such an overabundance of caution would effectively override the

   explicit detailed contract language governing the procedures for permitting

   employees to use accrued PTO during summer peak months. Staffing level

   predictions must realistically reflect valid statistical analysis.




         The mathematical methods demonstrated by the evidentiary record

   mandate a conclusion that, by using blended annual statistics rather than

   separating out the peak season and off-peak season, the Employer’s use of

   historical data from 2015 and 2016 to predict its staffing needs during the

   peak season of 2017 and 2018 was materially flawed. This flaw was
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 142 of 148 PageID: 152
                                          16


   compounded by establishing the same number of PTO slots per shift per week

   throughout the year without demonstrating that the peak and off-peak seasons

   presented identical levels of use.




         As the Employer meticulously followed the contractual procedure for

   assigning employees their first week of vacation in seniority order and

   thereafter their second week of vacation in a timely manner, and the

   evidentiary record did not establish that any NICU nurses were deprived of the

   total annual amount of PTO to which they were entitled, there is no compelling

   basis for the Arbitrator to provide a retroactive make whole remedy. Although

   employees may have been disappointed at being deprived of vacation slots they

   preferred that might otherwise have been available to them if the Employer

   permitted eleven PTO shifts per week on the day shift and eleven on the night

   shift during the summer 2017 and 2018 peak seasons, there is no evidence

   that employees were deprived of the correct amount of vacation to the extent

   that a monetary remedy can be justified.




         Neither does the evidentiary record provide an adequate basis to provide

   a make whole remedy regarding guaranteed weekend days off. The Employer is

   hereby reminded of its obligation under the contract to permit employees to

   utilize the contractually mandated number of guaranteed weekend days off.

   Erroneous answers to employee inquiries about utilization of free weekends
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 143 of 148 PageID: 153
                                           17


   should be addressed promptly by the Hospital and clarification communicated

   to the Union.




         Further adjustment of this scheduling procedure remains for the parties

   to negotiate, as ordering such changes would exceed the Arbitrator’s remedial

   authority. Similarly, the lack of transparency to bargaining unit employees

   regarding which vacation days have already been selected or distributed and

   the alleged deficiencies in the API scheduling program should be addressed by

   the parties rather than imposed through arbitral fiat.




         Based on the evidence submitted, the Employer did violate the collective

   bargaining agreement by improperly denying use of PTO to aggrieved

   bargaining unit employees in the NICU at the Employer’s Voorhees, New Jersey

   facility. The Arbitrator’s remedial powers are limited, not only by the explicit

   terms of the parties’ collective bargaining agreement, but also by generally

   applicable standards governing the adjudication of labor management

   disputes. The Arbitrator lacks authority to order the Employer to hire more

   nurses or to assign additional nurses to the NICU from among the pool of other

   nurses employed at the Hospital. Nevertheless, the Employer’s decision to

   reduce the number of slots available for vacation use of PTO, especially during

   the summer peak season in 2017 and 2018--having been predicated on flawed

   mathematics and incomplete evaluation of the information necessary to make a
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 144 of 148 PageID: 154
                                           18


   reasonable prediction in February of the NICU staffing needs during the

   following June, July, and August-- created an exception under the language of

   Article 5.1, the Management Rights clause and Article 28.2, granting the

   Employer to sole right to set staffing levels, except as limited elsewhere in the

   collective bargaining agreement, and thus constituted a circumstance that the

   Arbitrator can properly rectify by ordering a return to the status quo ante.




         The appropriate remedy is to direct thereby that the Employer permit no

   fewer than eleven PTO shifts per week on the NICU day shift and eleven PTO

   shifts per week on the NICU night shift throughout 2019. The Employer shall

   determine the maximum available vacation PTO shifts for both peak and non-

   peak seasons 2020 and thereafter in accordance with valid mathematical

   methodology and using appropriate statistical data, as discussed herein.




         The Arbitrator hereby retains jurisdiction for the purpose of resolving any

   dispute that may arise regarding the implementation of the remedy ordered

   pursuant to this Award.




   November 30, 2018                                   Daniel F. Brent, Arbitrator
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 145 of 148 PageID: 155




                                             EXHIBIT 4 to
                         Certification of Denise M. Keyser
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 146 of 148 PageID: 156
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 147 of 148 PageID: 157
Case 3:19-cv-01090-BRM-LHG Document 1-1 Filed 01/25/19 Page 148 of 148 PageID: 158
